Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  July 05, 2018

The Court of Appeals hereby passes the following order:

A18A1509. JIMMY W. HANEY v. THE STATE.

      In 2011, Jimmy Haney pleaded guilty to three counts of child molestation and
was sentenced to 20 years concurrently on each count, to serve three years in
confinement and the remainder on probation. The State alleged that Haney violated
the sex offender special conditions of his probation and filed a petition to revoke his
probation, which the trial court granted. The trial court ordered Haney confined for
ten years and then returned to probation. Following the revocation of his probation,
Haney filed in the trial court a motion for credit for time served. The trial court denied
this motion, and Haney appeals.
      “In determining the proper procedure to follow in pursuing an appeal, the
underlying subject matter generally controls over the relief sought.” Self v. Bayneum,
265 Ga. 14, 14-15 (453 SE2d 27) (1995). Because the underlying subject matter of
this appeal is the revocation of Haney’s probation, he was required to file an
application for discretionary appeal in order to appeal. See OCGA § 5-6-35 (a) (5);
Todd v. State, 236 Ga. App. 757, 758 (513 SE2d 287) (1999); White v. State, 233 Ga.
App. 873, 874 (505 SE2d 228) (1998).
We lack jurisdiction over his direct appeal, which is therefore DISMISSED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      07/05/2018
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.